   Case 1:17-cr-00151-MAC-KFG Document 153 Filed 12/05/19 Page 1 of 3 PageID #: 936



                                          UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 Beaumont Division
                                      THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:       Thursday, December 5, 2019                             CASE NUMBER:                 1:17CR151-1
 LOCATION:       Beaumont – Courtroom 3                             CASE NAME:                   USA v. Ahmed
 COURTROOM DEPUTY:            Julia Colyer
 COURT REPORTER:          Chris Bickham                             DEFENDANT:           MOHAMED IBRAHIM AHMED
 INTERPRETER: Ranja Hijazeen & Ghada Atiech                         COUNSEL:                        Pro Se
 CALLED:                9:12 AM                                                        Advising Counsel: Geri Montalvo
 ADJOURNED:                6:00 PM                                  AUSA:                  Christopher Tortorice
 DURATION:          7 Hours 23 Minute                               DOJ:               Alicia Cook & Katie Sweeten

                                                     JURY TRIAL DAY 4

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

 Evidence presented:                     Government                          … Defendant
      Government’s                      … Exhibit List                        … Witness List
      Defendant’s                       … Exhibit List                        … Witness List
 … Parties conclude all evidence        … Parties present final arguments
 … Court provides jury with Jury Instructions/Court Charge
 … Jury begins deliberations            … Jury continues deliberations        … Jury submits jury note(s)
 … Jury reaches a verdict:
 … Trial ends                            Court remands defendant into the custody of the US Marshals

ADDITIONAL PROCEEDINGS:
 9:12 AM   Court is called. AUSA Christopher Tortorice is present on behalf of the government. Counsel Alicia Cook and
           Counsel Katie Sweeten are also present on behalf of the government. The defendant is present and in the custody
           of the US Marshals. Counsel Geri Montalvo is also present.
 9:15 AM   The jury enters the courtroom. AUSA Tortorice calls witness Michael Victoria. He is sworn, and AUSA Tortorice
           begins direct examination of the witness.
 9:17 AM   The witness identifies the defendant.
 9:26 AM   The defendant objects that the question is leading. The Court overrules the objection.
 9:34 AM   The government offers government’s exhibit 10. The defendant objects that the exhibit was stolen from him. The
           Court overrules the objection. The Court admits government’s exhibit 10.
 9:39 AM   The government offers government’s exhibit 11. The defendant objects that the exhibit was stolen from him. The
           Court overrules the objection. The Court admits government’s exhibit 11.
 9:46 AM   The defendant begins cross examination of the witness.
 9:47 AM   AUSA Tortorice objects to improper impeachment of the witness.
 10:08 AM AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 10:17 AM AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 10:18 AM AUSA Tortorice objects that the question has no foundation. The Court overrules the objection.
 10:30 AM AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 10:43 AM The jury is dismissed for a break.
 10:58 AM The jury returns and the defendant resumes cross examination of the witness.
 11:07 AM AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
                                                                 Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 153 Filed 12/05/19 Page 2 of 3 PageID #: 937




1:17CR151-1      USA v. Ahmed               MOHAMED IBRAHIM AHMED                       Jury Trial Day 4           Page 2

 11:08 AM     AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 11:14 AM     AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 11:21 AM     AUSA Tortorice objects that the question has no foundation. The Court sustains the objection.
 11:27 AM     AUSA Tortorice objects that the question was asked and answered. The Court overrules the objection.
 11:30 AM     AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 11:38 AM     AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 11:39 AM     AUSA Tortorice objects that the question was asked and answered. The Court sustains the objection.
 11:46 AM     AUSA Tortorice objects that the question was misstating. The Court sustains the objection.
 11:48 AM     AUSA Tortorice objects that the question was misstating. The Court overrules the objection.
 11:49 AM     AUSA Tortorice objects that the question was irrelevant. The Court sustains the objection.
 11:51 AM     AUSA Tortorice objects that the defendant was testifying. The Court sustains the objection.
 11:59 AM     The witness is excused with no objections.
 12:00 PM     The jury is dismissed for a brief break.
 12:10 PM     Counsel Sweeten calls witness Micah Johnson. He is sworn, and Counsel Sweeten begins direct examination of
              the witness.
 12:20 PM     The government offers government’s exhibit 8. The defendant objects as to relevancy. The Court overrules the
              objection.
 12:24 PM     The government offers government’s exhibit 9. The defendant objects, stating the exhibit was stolen. The Court
              overrules the objection.
 12:27 PM     The defendant begins cross examination of the witness.
 12:30 PM     Counsel Sweeten objects that the question is improper impeachment. The Court sustains the objection.
 12:33 PM     Counsel Sweeten objects that the question is improper impeachment. The Court sustains the objection and
              instructs the defendant to consult with Counsel Montalvo.
 12:35 PM     Counsel Sweeten objects that the question is improper impeachment. The Court sustains the objection.
 12:37 PM     Counsel Sweeten objects that the question is improper impeachment. The Court sustains the objection.
 12:41 PM     Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection.
 12:45 PM     Counsel Sweeten objects based on hearsay. The Court sustains the objection. The Court sustains the objection.
 12:59 PM     Counsel Sweeten objects that the defendant is testifying. The Court sustains the objection. Counsel Sweeten
              objects that the question calls for speculation. The Court sustains the objection.
 1:05 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection.
 1:08 PM      Counsel Sweeten objects that the question calls for conclusion. The Court sustains the objection.
 1:16 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection.
 1:17 PM      Counsel Sweeten objects that the question is a misstating. The Court sustains the objection.
 1:24 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection.
 1:39 PM      Counsel Sweeten objects that the question is argumentative. The Court sustains the objection.
 1:41 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection.
 1:47 PM      Court excuses the jury for lunch. Court adjourns for lunch. (1 hour 25 minutes)
 3:12 PM      Court resumes. Counsel Sweeten addresses the Court. The jury returns to the courtroom.
 3:15 PM      Counsel Cook moves to admit government’s exhibit 6A, which is a self-authenticating document. The defendant
              objects because the exhibit was used in a prior conviction. The Court overrules the objection. 6A is admitted.
 3:16 PM      Counsel Sweeten calls witness Emilie Bair. She is sworn, and Counsel Sweeten begins direct examination of the
              witness.
 3:24 PM      The government offers government’s exhibits 13A, 13B, 14A, 14B, 15A, 15B, 16A, and 16B. The defendant
              objects that the exhibits were used in the prior case. The objection is overruled. The Court conditionally admits
              the exhibits.

                                                                   Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 153 Filed 12/05/19 Page 3 of 3 PageID #: 938



1:17CR151-1      USA v. Ahmed               MOHAMED IBRAHIM AHMED                       Jury Trial Day 4            Page 3

 3:37 PM      The defendant begins cross examination of the witness.
 3:46 PM      Counsel Sweeten objects that the defendant is testifying. The Court sustains the objection.
 3:47 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 3:49 PM      Counsel Sweeten calls witness Michael Laidler. He is sworn, and Counsel Sweeten begins direct examination of
              the witness.
 3:54 PM      The government offers government’s exhibits 12A and 12B. The defendant objects that the exhibits contain
              personal information. The Court overrules the objections.
 4:03 PM      The government offers government’s exhibit 12C. It is admitted with no objection.
 4:06 PM      The defendant begins cross examination of the witness.
 4:07 PM      The witness is excused with no objections.
 4:08 PM      The jury is dismissed for a brief break.
 4:26 PM      The jury returns to the courtroom. Counsel Sweeten offers exhibits 13A, 13B, 14A, 14B, 15A, 15B, 16A, and
              16B. The defendant objects that the exhibits are irrelevant. The Court overrules the objection and admits
              government’s exhibits 13A, 13B, 14A, 14B, 15A, 15B, 16A, and 16B.
 4:27 PM      Counsel Cook calls witness “Person A.” The witness testifies under anonymity. The defendant objects to the
              testimony of the witness because the witness is associated with his prior case. The Court overrules the objection.
              Counsel Cook begins direct examination of the witness.
 5:17 PM      The witness identifies the defendant.
 5:27 PM      The Court admits government’s exhibits 18A, 18D, and 18E with no objections.
 5:30 PM      Counsel Cook moves to admit government’s exhibits 18F and 18G. The defendant objects that the exhibits are
              irrelevent. The Court overrules the objection and admits government’s exhibits 18F and 18G.
 5:39 PM      Counsel Cook moves to admit sealed exhibit 19 and sealed exhibit 20. The defendant objects that the exhibits
              are irrelevant. The Court overrules the objection, and government’s exhibits 19 and 20 are admitted under seal.
 5:58 PM      Counsel Cook moves to admit government’s exhibit 23. The exhibit is admitted for limited puproses.
 6:00 PM      The jury is excused for the evening. Court adjourns.
